Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of December ___,
2017, by and between Jerrick Media Holdings, Inc., a Nevada corporation with its
headquarters located at 202 S. Dean St. Englewood, NJ 07631 (the “Company”), and
the Investor identified on the signature page hereto (the “Investor”).

 

WHEREAS, the Company and Investor are executing and delivering this Agreement in
reliance upon an exemption from securities registration afforded by the
provisions of Section 4(2) and/or Regulation D (“Regulation D”) promulgated by
the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “Securities Act”); and

 

WHEREAS, the parties hereto desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to Investor, and
Investor shall purchase, (i) a 15% Secured Convertible Promissory Note in the
form of Exhibit A hereto (the “Note”) in the principal amount set forth on the
signature page hereto and (ii) a warrant permitting the Investor to purchase
that certain amount of common stock, par value $0.001 per share, of the Company
(the “Common Stock”) as is set forth on the signature page hereto, subject to
the terms and conditions therein contained (the “Warrant”, together with the
Notes, the “Securities”).

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and Investor hereby agree as follows:

 

1.  Purchase and Sale. Upon the terms and subject to the conditions set forth in
this Agreement, the Company hereby agrees to (i) sell, assign, transfer and
deliver to Investor, and Investor hereby agrees to purchase and accept delivery
from the Company, the Notes free of all liens, pledges, mortgages, security
interests, charges, restrictions, adverse claims or other encumbrances of any
kind or nature whatsoever (“Encumbrances”), for the consideration specified
herein and (ii) in consideration of the Note Price delivered by the Investor to
the Company, the Company hereby agrees to issue the Warrant to the Investor upon
receipt of payment for the Notes.

 

2.  Investor Representations and Warranties. The Investor hereby acknowledges,
represents and warrants as follows (with the understanding that the Company will
rely on such representations and warranties in determining, among other matters,
the suitability of this investment for the Investor in order to comply with
federal and state securities laws):

 

(a)  The Investor has read this Agreement. The Investor acknowledges that this
Securities Purchase Agreement is not intended to set forth all of the
information which might be deemed pertinent by an investor who is considering an
investment in the Securities. It is the responsibility of the Investor (i) to
determine what additional information he desires to obtain in evaluating this
investment, and (ii) to obtain such information from the Company.

 





 

 

(b)  Standing of Investor. If Investor is an entity, such Investor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation. If Investor is a natural person, such Investor is
not a minor and has the legal capacity to enter into this Agreement;

 

(c)  Authorization and Power. Investor has the requisite power and authority to
enter into and perform this Agreement and to purchase the Notes and accept the
Warrants. The execution, delivery and performance of this Agreement by Investor
and, if Investor is an entity, the consummation by Investor of the transactions
contemplated hereby have been duly authorized by all necessary company action,
and no further consent or authorization of Investor, its board of directors or
similar governing body, or stockholders is required, as applicable. This
Agreement has been duly authorized, executed and delivered by Investor and
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of Investor, enforceable against Investor in accordance with
the terms thereof;

 

(d)  No Conflicts. If Investor is an entity, the execution, delivery and
performance of this Agreement and the consummation by Investor of the
transactions contemplated hereby do not and will not result in a violation of
Investor’s charter documents, bylaws or other organizational documents, as
applicable;

 

(e)  Information on Investor. Such Investor is an “accredited investor,” as such
term is defined in Rule 501(a) of Regulation D promulgated by the Commission
under the Securities Act and affirmed by Investor in the completed Purchaser
Questionnaire attached hereto as Exhibit B, is experienced in investments and
business matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in private placements in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable Investor to utilize the
information made available by the Company to evaluate the merits and risks of
and to make an informed investment decision with respect to the proposed
purchase, which represents a speculative investment. Investor is able to bear
the risk of such investment for an indefinite period and to afford a complete
loss thereof. The information in any documents delivered by the Investor in
connection with this Agreement, including, but not limited to the Purchaser
Questionnaire, is true, correct and complete in all respects as of the date
hereof. The Investor agrees promptly to notify the Company in writing of any
change in such information after the date hereof. Investor is not required to be
registered as a broker-dealer under Section 15 of the Securities Exchange Act of
1934, as amended;

 

(f)  Purchase of Notes and Warrants. Investor will purchase the Securities for
its own account for investment and not with a view toward, or for resale in
connection with, the public sale or any distribution thereof in violation of the
Securities Act or any applicable state securities law, and has no direct or
indirect arrangement or understandings with any other person or entity to
distribute or regarding the distribution of such Securities;

 



 2 

 

 

(g)  Compliance with Securities Act. Investor understands and agrees that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities laws by reason of their
issuance in a transaction that does not require registration under the
Securities Act, and that such Securities must be held indefinitely unless a
subsequent disposition is registered under the Securities Act or any applicable
state securities laws or is exempt from such registration;

 

(h)  Restricted Securities. The Investor understands that the offering of the
Securities has not been registered under the Act, in reliance on an exemption
for private offerings provided pursuant to Section 4(2) of the Act and that, as
a result, the Securities will be “restricted securities” as that term is defined
in Rule 144 under the Act and, accordingly, under Rule 144 as currently in
effect, that the Securities must be held for at least one (1) year after the
investment has been made (or indefinitely if the Investor is deemed an
“affiliate” within the meaning of such rule) unless the Securities is
subsequently registered under the Act and qualified under any other applicable
securities law or exemptions from such registration and qualification are
available. The Investor further understands that the Offering of the Securities
has not been qualified or registered under any foreign or state securities laws
in reliance upon the representations made and information furnished by the
Subscriber herein and any other documents delivered by the Investor in
connection with this Agreement; that the offering has not been reviewed by the
SEC or by any foreign or state securities authorities; that the Investor’s
rights to transfer the Securities will be restricted, which includes
restrictions against transfers unless the transfer is not in violation of the
Act and applicable state securities laws (including investor suitability
standards); and that the Company may in its sole discretion require the Investor
to provide at Investor’s own expense an opinion of its counsel to the effect
that any proposed transfer is not in violation of the Act or any state
securities laws.

 

(i)  Legends. The Subscriber understands and agrees that the Company will cause
any necessary legends in addition to representations to be placed upon any
instruments(s) evidencing ownership of the Securities, together with any other
legend that may be required by federal or state securities laws or deemed
necessary or desirable by the Company.

 

(j)  Communication of Offer. Investor has a preexisting personal or business
relationship with the Company or one or more of its directors, officers or
control persons, and the offer to sell the Securities was directly communicated
to Investor by the Company. At no time was Investor presented with or solicited
by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer;

 

(k)  No Governmental Endorsement. Investor understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities, nor have such authorities passed upon or
endorsed the merits of the offering of the Securities;

 



 3 

 

 

(l)  Receipt of Information. Investor believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Securities. Investor further represents that through its
representatives it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Securities and the business, properties and financial condition of the Company
and to obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify the accuracy of any information furnished to it or to which
it had access; and

 

(m)  No Market Manipulation. Investor and Investor’s affiliates have not taken,
and will not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock, to facilitate the sale or resale of the
Securities or affect the price at which the Securities may be issued or resold.

 

3.  Company Representations and Warranties. The Company represents and warrants
to, and agrees with, Investor that:

 

(a)  Due Incorporation. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b)  Authority; Enforceability. This Agreement has been duly authorized,
executed and delivered by the Company and is the valid and binding agreement of
the Company, enforceable in accordance with their terms, except as may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally, or principles of equity. The
Company has full corporate power and authority necessary to enter into and
deliver this Agreement and to perform its obligations thereunder;

 



 4 

 

 

(c)  Capitalization and Additional Issuances. The Company has authorized 320
million (320,000,000) shares of which 300 million is Common Stock and 20 million
is preferred stock. As of the date hereof, there are 39,826,003 shares of the
Common Stock issued and outstanding and 106,451,228 shares of the Common
Stockwhich may be issued hereafter in respect of stock options, warrants,
convertible securities preferred stock or other Company Securities (as defined
below) issued or outstanding as of the date hereof. All of the outstanding
shares of the Common Stock are, and the Common Stock to be issued pursuant to
the Note and Warrant will be, duly authorized and validly issued, fully paid and
non-assessable and are not (and will not be) subject to preemptive or similar
rights affecting the Common Stock. As of the date hereof, except as described on
Schedule 3(c) hereto, there are no (i) contracts to which the Company is a party
obligating the Company to accelerate the vesting of any company equity award as
a result of the transactions contemplated by this Agreement (whether alone or
upon the occurrence of any additional or subsequent events), (ii) outstanding
securities of the Company convertible into or exchangeable for shares of the
Common Stock, (iii) outstanding options, warrants or other agreements or
commitments to acquire from the Company, or obligations of the Company to issue,
shares of capital stock of (or securities convertible into or exchangeable for
shares of capital stock of) the Company or (iv) restricted shares, restricted
stock units, stock appreciation rights, performance shares, profit participation
rights, contingent value rights, “phantom” stock or similar securities or rights
that are derivative of, or provide economic benefits based, directly or
indirectly, on the value or price of, any shares of capital stock of the
Company, in each case that have been issued by the Company (the items in clauses
(i), (ii) and (iii), together with the capital stock of the Company, being
referred to collectively as “Company Securities”). There are no outstanding
contracts requiring the Company to repurchase, redeem or otherwise acquire any
Company Securities and the Company is not a party to any voting agreement with
respect to any Company Securities;

 

(d)  SEC Filings; Financial Statements; Absence of Undisclosed Liabilities.

 

(i)  SEC Filings. The Company has filed with the SEC all registration
statements, prospectuses, reports, schedules, forms, statements and other
documents (including exhibits and all other information incorporated by
reference) required to be filed or furnished by it with the SEC since February
5, 2016 (the “Company SEC Documents”) and such Company SEC Documents when filed
were true, correct and complete in all material respects. As of their respective
filing dates (or, if amended or superseded by a subsequent filing, as of the
date of the last such amendment or superseding filing prior to the date hereof),
each of the Company SEC Documents complied in all material respects with the
applicable requirements of the Sarbanes-Oxley Act of 2002 (including the rules
and regulations promulgated thereunder) and the Exchange Act, and the rules and
regulations of the SEC thereunder applicable to such Company SEC Documents and
did not, at the time it was filed (or, if amended, at the time (and taking into
account the content) of such amendment), contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Company has made
available to Investor correct and complete copies of all correspondence between
the SEC, on the one hand, and the Company and any of its subsidiaries, on the
other hand, occurring since February 5, 2016 and prior to the date hereof. As of
the date hereof, none of the Company SEC Documents is the subject of ongoing SEC
review, outstanding SEC comment or outstanding SEC investigation;

 



 5 

 

 

(ii)  Financial Statements. Each of the consolidated financial statements
(including, in each case, any related notes thereto) contained in the Company
SEC Documents: (i) complied as to form in all material respects with the
published rules and regulations of the SEC with respect thereto as of their
respective dates; (ii) was prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved (except as may be indicated in the notes thereto and, in
the case of unaudited interim financial statements, as may be permitted by the
SEC for Quarterly Reports on Form 10-Q); and (iii) fairly presented in all
material respects the consolidated financial position of the Company at the
respective dates thereof and the consolidated results of the Company’s
operations and cash flows for the periods indicated therein, subject, in the
case of unaudited interim financial statements, to normal and year-end audit
adjustments as permitted by GAAP and the applicable rules and regulations of the
SEC. As of the date hereof, Sadler, Gibb & Associates, LLC has not resigned or
been dismissed as independent public accountants of the Company as a result of
or in connection with any disagreements with the Company on a matter of
accounting principles or practices, financial statement disclosure or auditing
scope or procedure;

 

(iii)  No Undisclosed Liabilities. Neither the Company nor any of its
subsidiaries has any liability, indebtedness or obligation of any kind (whether
accrued, absolute, contingent, matured, unmatured or otherwise, and whether or
not required to be recorded or reflected on a balance sheet under GAAP)
(“Liability”) except for Liabilities that (a) are reflected or recorded on the
Company’s most recent balance sheet included in the Company SEC Documents
(including in the notes thereto but only to the extent it is reasonably apparent
that the disclosure in such notes is of a Liability required to be reflected on
a balance sheet prepared in accordance with GAAP) contained in the Company SEC
Documents or (b) are current Liabilities (within the meaning of GAAP) which were
incurred since the date of such balance sheet in the ordinary course of business
consistent with past practice;

 

(e)   Related Party Transactions. All contracts, transactions, arrangements and
understandings with any executive officer or director of the Company or any of
its subsidiaries, any other person that directly or indirectly controls, is
controlled by or is under common control with ( “Affiliate”), the Company, or
any person owning 5% or more of the shares of the Common Stock (or any of such
person’s immediate family members or Affiliates or associates), which is
required to be disclosed under Item 404 of Regulation S-K promulgated under the
Securities Act, have been fully and properly disclosed in the appropriate
Company SEC Documents. To the Company’s knowledge there are no such contracts,
transactions, arrangements or understandings which have not been so disclosed;

 

(f)  Consents. No consent, approval, authorization or order of any court,
governmental agency or body having jurisdiction over the Company or of any other
person is required for the execution by the Company of this Agreement and
compliance and performance by the Company of its obligations hereunder,
including, without limitation, the issuance of Shares and Warrant and sale of
the Shares;

 



 6 

 

 

(g)  No Violation or Conflict. Neither the issuance of the Warrant nor the
issuance and sale of the Shares nor the performance of the Company’s obligations
under this Agreement will:

 

(i)  violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (a) the charter or bylaws of
the Company or (b) any decree, judgment, order or determination applicable to
the Company of any court, governmental agency or body having jurisdiction over
the Company or over the properties or assets of the Company or (c) any contract,
agreement, instrument or undertaking to which the Company or any subsidiary is a
party; or

 

(ii)  result in the creation or imposition of any lien, charge or encumbrance
upon the Securities except in favor of Investor as described herein;

 

(h)  Litigation. There is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or investigation before or by any court,
governmental agency or body having jurisdiction over the Company including,
without limitation, any such that would affect the execution by the Company or
the complete and timely performance by the Company of its obligations under this
Agreement. The Company has not, since February 5, 2016, been a party to any
material litigation, arbitration or other proceeding, other than what has been
previously disclosed by the Company in the Company SEC Documents;

 

(i)  No General Solicitation. Neither the Company, nor any of its affiliates,
nor any person or entity acting on its or their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of Regulation
D under the Securities Act) in connection with the offer or sale of the Shares;

 

(j)  Investment Company. The Company is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended;

 

(k)  Listing and Maintenance Requirements. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with the listing and maintenance requirements for continued listing or quotation
of the Company Common Stock on the trading market on which the Company Common
Stock is currently listed or quoted. The issuance and sale of the Shares under
this Agreement does not contravene the rules and regulations of the trading
market on which the Company Common Stock is currently listed or quoted, and no
approval of the stockholders of the Company is required for the Company to issue
and deliver to the Investors the Shares contemplated by this Agreement; and

 

(l)  Full Disclosure. No representation or warranty or other statement made by
the Company in this Agreement in connection with the contemplated transactions
contains any untrue statement of material fact or omits to state a material fact
necessary to make the representations and warranties set forth herein, in light
of the circumstances in which they were made, not misleading.

 



 7 

 

 

4. Adjustments for Stock Splits. In the event and to the extent that the Company
consummates a reverse stock split or forward stock split prior to the closing of
this transaction, the number of issuable shares of Common Stock purchased under
this agreement, including the shares underlying the Note and the shares of
Common Stock issuable pursuant to the Warrant shall be proportionately and
equitably adjusted.

 

5. Piggy-Back Registrations. If while any of the Securities are outstanding,
there is not an effective Registration Statement covering all of the shares
underlying the Warrants and shares of Common Stock issuable pursuant to the
terms of the Note and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with the Company’s stock option or other
employee benefit plans, then the Company shall deliver to each Investor a
written notice of such determination and, if within fifteen days after the date
of the delivery of such notice, any such Investor shall so request in writing,
the Company shall include in such registration statement all or any part of such
underlying the Warrants and shares of Common Stock issuable pursuant to the
terms of the Note such Investor requests to be registered.

 

6.  Broker’s Commission/Finder’s Fee. Each party hereto represents to the other
that there are no parties entitled to receive fees, commissions, finder’s fees,
due diligence fees or similar payments in connection with the consummation of
the transactions contemplated hereby. Each party hereto agrees to indemnify the
other against and hold the other harmless from any and all liabilities to any
persons claiming brokerage commissions or similar fees on account of services
purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby and
arising out of the indemnifying party’s actions.

 

7.  Covenants Regarding Indemnification. Each party hereto agrees to indemnify,
hold harmless, reimburse and defend the other party and the other party’s
officers, directors, agents, counsel, affiliates, members, managers, control
persons, and principal shareholders, as applicable, against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon the indemnified party or any such
person which results, arises out of or is based upon (i) any breach of any
representation or warranty by the indemnifying party in this Agreement or (ii)
any breach or default in performance by the indemnifying party of any covenant
or undertaking to be performed by the indemnifying party.

 

8.  Intellectual Property Rights. The Company and its subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. The Company and its subsidiaries do not have any knowledge of any
infringement by the Company or its subsidiaries of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, or of any such development of similar or identical trade secrets or
technical information by others and, except as set forth on Schedule 3, there is
no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its subsidiaries
regarding trademarks, trade name rights, patents, patent rights, inventions,
copyrights, licenses, service names, service marks, service mark registrations,
trade secrets or other.

 



 8 

 

 

9.  Foreign Corrupt Practices Act. To the Company’s knowledge, neither the
Company, nor any director, officer, agent, employee or other person acting on
behalf of the Company or any subsidiary has, in the course of acting for, or on
behalf of, the Company, directly or indirectly used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; directly or indirectly made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, or any similar treaties of
the United States; or directly or indirectly made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government or party official or employee.

 

10.  Miscellaneous.

 

(a)  Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery or facsimile, addressed as set forth on the
signature pages hereto or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by facsimile, with accurate confirmation generated by
the transmitting facsimile machine, at the address or number designated on the
signature page hereto (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.

 

(b)  Entire Agreement; Assignment. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and may be amended only by a writing executed by both parties hereto. Neither
the Company nor Investor has relied on any representations not contained or
referred to in this Agreement and the documents delivered herewith.

 



 9 

 

 

(c)  Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.

 

(d)  Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey without regard
to principles of conflicts of laws. Any action brought by either party hereto
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New Jersey or in the federal courts
located in the state of New Jersey. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The parties hereto
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.

 

(e)  Severability. In the event that any provision of this Agreement or any
other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any suit, action or proceeding in connection with this Agreement
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 

(f)  Captions. The captions of the various sections and paragraphs of this
Agreement have been inserted only for the purposes of convenience; such captions
are not a part of this Agreement and shall not be deemed in any manner to
modify, explain, enlarge or restrict any of the provisions of this Agreement.

 

(g)  Confidentiality. The Subscriber covenants and agrees that it will keep
confidential and will not disclose or divulge any confidential or proprietary
information that such Subscriber may obtain from the Company pursuant to
financial statements, reports, and other materials submitted by the Company to
such Subscriber in connection with this Offering or as a result of discussions
with or inquiry made to the Company, unless such information is known, or until
such information becomes known, to the public through no action by the
Subscriber; provided, however, that a Subscriber may disclose such information
to its attorneys, accountants, consultants, and other professionals to the
extent necessary in connection with his or her investment in the Company so long
as any such professional to whom such information is disclosed is made aware of
the Subscriber’s obligations hereunder and such professional agrees to be
likewise bound as though such professional were a party hereto.

 

(h)  Entire Agreement. This Securities Purchase Agreement (including the
Exhibits attached hereto) and other offering documents delivered at the closing
pursuant hereto, contain the entire understanding of the parties in respect of
its subject matter and supersedes all prior agreements and understandings
between or among the parties with respect to such subject matter. The Exhibits
constitute a part hereof as though set forth in full above.

 

(i)  Amendment; Waiver. This Securities Purchase Agreement may not be modified,
amended, supplemented, canceled or discharged, except by written instrument
executed by both parties. No failure to exercise and no delay in exercising, any
right, power or privilege under this Securities Purchase Agreement shall operate
as a waiver, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude the exercise of any other right, power or
privilege. No waiver of any breach of any provision shall be deemed to be a
waiver of any proceeding or succeeding breach of the same or any other
provision, nor shall any waiver be implied from any course of dealing between
the parties. No extension of time for performance of any obligations or other
acts hereunder or under any other agreement shall be deemed to be an extension
of the time for performance of any other obligations or any other acts. The
rights and remedies of the parties under this Securities Purchase Agreement are
in addition to all other rights and remedies, at law or equity, that they may
have against each other.

 



 10 

 

 



SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT STRICTLY CONFIDENTIAL

 

DOLLAR AMOUNT INVESTED $_____________________________

AMOUNT INVESTED TO BE SENT VIA: ☐ Check (enclosed) ☐ Wire

 

Name in Which Note and Warrants Should Be Issued:

 

Address Information:

 

For individual subscribers this address should be the Subscriber’s primary legal
residence. For entities other than individual subscribers, please provide
address information for the entities primary place of business. Information
regarding a joint subscriber should be included in the column at right

 

 



Legal Address

 



Legal Address

       



City, State, and Zip Code

 



City, State, and Zip Code

 



AGREED AND SUBSCRIBED   ACCEPTED           This ___ day of _________, 2017  
This ___ day of _______, 2017           By:   By:   Name:     Name: Jeremy
Frommer   Title (if any):     Title: Chief Executive Officer



 



 11 

 

 

CERTIFICATE OF SIGNATORY

(To be completed if the Securities are

being subscribed for by an entity)

 

I, ,am the _______________________________ of
_____________________________________________ (the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Securities Purchase Agreement and to purchase and
hold the Notes and Warrants, and certify further that the Securities Purchase
Agreement has been duly and validly executed on behalf of the Entity and
constitutes a legal and binding obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this ____ day of December, 2017.

 

 

______________________________________

 

(Signature)

 



 12 

 

 

EXHIBIT A

 

(Note)

 

NEITHER THIS DEBENTURE NOR THE SECURITIES UNDERLYING THIS DEBENTURE, NOR ANY
SECURITIES ISSUABLE UPON ITS CONVERSION, IF ANY, HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT’), OR QUALIFIED UNDER APPLICABLE
STATE SECURITIES LAWS AND MAY ONLY BE ACQUIRED FOR INVESTMENT PURPOSES ONLY AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
THIS DEBENTURE AND THE SECURITIES UNDERLYING THIS DEBENTURE, OR THE SECURITIES
ISSUABLE UPON ITS CONVERSION, IF ANY, MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH
SECURITIES UNDER THE ACT AND QUALIFICATION UNDER APPLICABLE STATE LAW WITHOUT AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND
QUALIFICATION ARE NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO- ACTION LETTER
FROM THE SECURITIES AND EXCHANGE COMMISSION.

 

JERRICK MEDIA HOLDINGS, INC.

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

Dated: December    , 2017

(“Issuance Date”)

 

 

FOR VALUE RECEIVED JERRICK MEDIA HOLDINGS, INC., a company organized under the
laws of Nevada (the “Company”), hereby promises to pay to      (the “Payee”), or
its registered assigns, the principal amount of       ($    USD) together with
interest thereon calculated from the Issuance Date (“Interest Commencement
Date”) in accordance with the provisions of this Secured Convertible Promissory
Note (as amended, modified and supplemented from time to time, this “Note” and
together with any other Notes issued in the Note Issuance (as defined below) or
upon transfer or exchange, the “Notes”). Capitalized terms not defined in this
Note shall have the meaning ascribed to them in the Securities Purchase
Agreement dated as of the date hereof.

 

Certain capitalized terms are defined in Section 9 hereof.

 

1.    Payment of Interest. Interest shall accrue at a rate equal to
 fifteen percent (15%) per annum (the “Interest Rate”) beginning on the Interest
Commencement Date on the unpaid principal amount of this Note and shall be
payable upon the first anniversary of the Interest Commencement Date in cash and
then quarterly in cash thereafter; provided that so long as any Event of Default
has occurred and is continuing, the interest rate shall increase two percent
(2%) above the current interest rate, and will continue to increase two percent
(2%) above the then effective interest rate after every 30-day period thereafter
in which the Company remains in default of its obligation to pay principal and
interest. In no event shall any interest to be paid under the Notes exceed the
maximum rate permitted by law. In any such event, the Note shall automatically
be deemed amended to permit interest charges at an amount equal to, but not
greater than, the maximum rate permitted by law. Interest shall be computed on
the basis of the actual number of days elapsed and a 360-day year.

 



 Ex A-1 

 

 

2.    Maturity Date. The entire principal amount of this Note and all accrued
but unpaid interest thereon shall be due and payable in full in cash in
immediately available funds twenty- four months from the date of issuance (such
date, the “Maturity Date”) upon the tender of such Note by Payee.

 

3.    Conversion.

 

(i)  The Payee shall have the option to (i) convert this Note and any accrued
but unpaid interest into shares of the Company’s common stock at any time during
the term of the Note or (ii) upon the Maturity Date, tender this Note to the
Company for immediate repayment of principal and accrued and unpaid interest.
The number of shares that shall be issuable upon conversion of the Note shall
equal the number derived by dividing (x) the principal amount of the Note plus
any accrued and unpaid interest thereon by (y) US $0.20 (twenty cents US). No
fractional shares shall be issued upon a conversion. In lieu of any fractional
shares to which Payee would otherwise be entitled, the Company shall pay cash
equal to such fraction multiplied by the Pre-Money Valuation.

 

In order to convert this Note in to Common Stock, the Holder must deliver a
dated and signed notice of conversion (the “Notice of Conversion”), a copy of
which is attached to this Note as Exhibit A, stating its intention to convert
the full principal amount of this Note into Common Stock, Notices of Conversion
shall be deemed delivered on the date sent, if personally delivered, to the
Company’s Chief Executive Officer at the Company’s principal place of business,
or when actually received if sent by another method. The Notice of Conversion
shall be accompanied by the original Note.

 

(ii)  As soon as possible after the conversion has been effected (but in any
event within two (2) Business Days), the Company or acquirer shall deliver to
the converting holder a certificate or certificates representing the Common
Stock issuable by reason of such conversion in such name or names and such
denomination or denominations as the converting holder has specified. In the
event that the Payee elects to tender this Note to the Company for immediate
repayment, such payment shall be delivered to the Payee within five (5) business
days to the address provided by the Payee to the Company at the time of the
surrender of this Note.

 

(iii)  The issuance of Common Stock upon conversion of this Note shall be made
without charge to the holder hereof in respect thereof or other cost incurred by
the Company or acquirer in connection with such conversion. Upon conversion of
this Note, the Company shall take all such actions as are necessary in order to
ensure that the Company’s common stock issuable upon conversion of the Note
shall be validly issued, fully paid and nonassessable.

 



 Ex A-2 

 

 

(iv)  Neither the Company nor acquirer shall close its books against the
transfer of this Note in any manner which interferes with the timely conversion
of this Note. The Company shall assist and cooperate with any holder of this
Note required to make any governmental filings or obtain any governmental
approval prior to or in connection with the conversion of this Note (including,
without limitation, making any filings required to be made by the Company).

 

(v)  The Company shall at all times reserve and keep available out of its
authorized but unissued shares of common stock, solely for the purpose of
issuance upon conversion hereunder, such number of shares of common stock
issuable upon conversion. All shares of such capital stock which are so issuable
shall, when issued, be duly and validly issued, fully paid and nonassessable and
free from all taxes, liens and charges. The Company shall take all such actions
as may be necessary to assure that all such shares of capital stock may be so
issued without violation of any applicable law or governmental regulation or any
requirements of any domestic securities exchange upon which such shares of
capital stock.

 

4.  Prepayment. The principal amount of this Note may be prepaid, in whole or in
part, after twelve (12) months from the date of issuance at the option of the
Company, together with Interest accrued to the date of prepayment. Any such
prepayment shall be made pro rata based on such Payee’s share of the aggregate
principal amount then owed by the Company to all of the Payees under all the
Notes.

 

In the event of prepayment, in whole or in part, a prepayment penalty rate shall
be assessed as follows:

 

(i)  10% of principal value between months 12 and 18

(ii) 5% of principal value between months 19 and 24

 

5.  Seniority. This Note is secured indebtedness of the Company and shall be
secured by a second priority lien on all the assets of the Company and its
subsidiaries, second only to the existing note payable to Arthur Rosen in an
amount not to exceed $1,000,000; subject to a carve out for a traditional
revolving credit facility secured by receivables with a maximum borrowing
capacity of $1,000,000, whether now or hereinafter existing except as otherwise
stated herein.

 

6.  Method of Payments.

 

(i)  Payment. So long as the Payee or any of its nominees shall be the holder of
any Note, and notwithstanding anything contained elsewhere in this Note to the
contrary, the Company will pay all sums for principal, interest, or otherwise
becoming due on this Note held by the Payee or such nominee not later than 1:00
p.m. New York time, on the date such payment is due, in immediately available
funds, in accordance with the payment instructions that the Payee may designate
in writing, without the presentation or surrender of such Note or the making of
any notation thereon. Any payment made after 1:00 p.m. New York time, on a
Business Day will be deemed made on the next following Business Day. If the due
date of any payment in respect of this Note would otherwise fall on a day that
is not a Business Day, such due date shall be extended to the next succeeding
Business Day, and interest shall be payable on any principal so extended for the
period of such extension. All amounts payable under this Note shall be paid free
and clear of, and without reduction by reason of, any deduction, set-off or
counterclaim. The Company will afford the benefits of this Section to the Payee
and to each other Person holding this Note.

 



 Ex A-3 

 

 

(ii)  Transfer and Exchange. Upon surrender of any Note for registration of
transfer or for exchange to the Company, in accordance with the terms hereof, at
its principal office, the Company at its sole expense will execute and deliver
in exchange therefor a new Note or Notes, as the case may be, as requested by
the holder or transferee, which aggregate principal amount is equal the unpaid
principal amount of such Note, registered as such holder or transferee may
request, dated so that there will be no loss of interest on the Note and
otherwise of like tenor; provided that this Note may not be transferred by Payee
to any Person other than Payee’s affiliates without the prior written consent of
the Company (which consent shall not be unreasonably withheld or delayed). The
issuance of new Notes shall be made without charge to the holder(s) of the
surrendered Note for any issuance tax in respect thereof or other cost incurred
by the Company in connection with such issuance, provided that each Noteholder
shall pay any transfer taxes associated therewith. The Company shall be entitled
to regard the registered holder of this Note as the holder of the Note so
registered for all purposes until the Company or its agent, as applicable, is
required to record a transfer of this Note on its register.

 

(iii)  Replacement. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of any Note and, in the
case of any such loss, theft or destruction of any Note, upon receipt of an
indemnity reasonably satisfactory to the Company or, in the case of any such
mutilation, upon the surrender and cancellation of such Note, the Company, at
its expense, will execute and deliver, in lieu thereof, a new Note of like tenor
and dated the date of such lost, stolen, destroyed or mutilated Note.

 

7.  Covenants of the Company. The Company covenants and agrees as follows:

 

(i)  Consolidation, Merger and Sale. With the exception of a reverse merger
transaction, the Company will not sell or otherwise dispose of (or permit any
subsidiary to sell or otherwise dispose of) a material portion of its property
or assets in one or more transactions for so long as any of the Notes remain
outstanding.

 

(ii)  Use of Proceeds. The Company shall use the proceeds for general working
capital purposes and will broad discretion with respect to the allocation of
these funds.

 



 Ex A-4 

 

 

8.  Events of Default. If any of the following events take place before or on
the Maturity Date (each, an “Event of Default”), Payee at its option may declare
all principal and accrued and unpaid interest thereon and all other amounts
payable under this Note immediately due and payable; provided, however, that
this Note shall automatically become due and payable without any declaration in
the case of an Event of Default specified in clause (iii) or (v), below:

 

  (i) Company fails to make payment of the full amount due under this Note upon
the tender of such Note following the Maturity Date; or

 

  (ii) A receiver, liquidator or trustee of Company or any substantial part of
Company’s assets or properties is appointed by a court order; or

 

  (iii) Company is adjudicated bankrupt or insolvent; or

 

  (iv) Any of Company’s property is sequestered by or in consequence of a court
order and such order remains in effect for more than 30 days; or

 

  (v) Company files a petition in voluntary bankruptcy or requests
reorganization under any provision of any bankruptcy, reorganization or
insolvency law or consents to the filing of any petition against it under such
law, or

 

  (vi) Proceedings for the appointment of a receiver, trustee or custodian of
the Company or of all or a substantial part of the assets or property thereof,
or an involuntary case or other proceedings seeking liquidation, reorganization
or other relief with respect to the Company or the debts thereof under any
bankruptcy, insolvency or other similar law now or hereafter in effect shall be
commenced and an order for relief entered or such proceeding shall not be
dismissed or discharged within sixty (60) days of commencement.

 

  (vii) Company makes a formal or informal general assignment for the benefit of
its creditors, or admits in writing its inability to pay debts generally when
they become due, or consents to the appointment of a receiver or liquidator of
Company or of all or any part of its property; or

 

  (viii) An attachment or execution is levied against any substantial part of
Company’s assets that is not released within 30 days; or

 

  (ix) Company dissolves, liquidates or ceases business activity, or transfers
any major portion of its assets other than in the ordinary course of business;
provided that this paragraph (ix) shall not apply to any contemplated real
estate transaction; or

 



 Ex A-5 

 

 

  (x) Company breaches any covenant or agreement on its part contained in this
Note or the Securities Purchase Agreement; or

 

  (xi) Any material inaccuracy or untruthfulness of any representation or
warranty of the Company set forth in this Note, the Securities Purchase
Agreement or other offering documents, schedules and exhibits related thereto.

 

9.  Definitions.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in New York, New York for the conduct of substantially all of
their activities.

 

“Noteholder” or “Payee” with respect to any Note, means at any time each Person
then the record owner hereof and “Noteholders” or “Payees” means all of such
Noteholders or Payees, collectively.

 

“Note Issuance” or “Offering” shall mean the Secured Convertible Promissory
Notes issued by the Company to the Payee and other Noteholders (each in
substantially the form of this Note) in the original principal amount not to
exceed $6,000,000 in the aggregate.

 

“Person” means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, a corporation, a partnership, a
limited liability company, a trust or other entity.

 

“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
December 2017 between the Company and the Payee.

 

10.  Expenses of Enforcement, etc. The Company agrees to pay all reasonable fees
and expenses incurred by the Payee in connection with any amendments,
modifications, waivers, extensions, renewals, renegotiations or “workouts” of
the provisions hereof or incurred by the Payee in connection with the
enforcement or protection of its rights in connection with this Note, or in
connection with any pending or threatened action, proceeding, or investigation
relating to the foregoing, including but not limited to the reasonable fees and
disbursements of counsel for the Payee. The Company indemnifies the Payee and
its directors, managers, affiliates, partners, members, officers, employees and
agents against, and agrees to hold the Payee and each such person and/or entity
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees and expenses, incurred by or
asserted against the Payee or any such person and/or entity arising out of, in
any way connected with, or as a result of (i) the consummation of the loan
evidenced by this Note and the use of the proceeds thereof or (ii) any claim,
litigation, investigation or proceedings relating to any of the foregoing,
whether or not the Payee or any such person and/or entity is a party thereto
other than any loss, claim, damage, liability or related expense incurred or
asserted against the payee or any such person on account of the payee’s or such
person’s gross negligence or willful misconduct. Notwithstanding the foregoing,
with respect to the indemnification obligations of the Company hereunder, (i)
the Company’s aggregate liability under this Note to the Payee shall not exceed
the aggregate principal amount of the Note and all accrued and unpaid interest
thereon and (ii) indemnified liabilities shall not include any liability of any
indemnitee arising out of such indemnitee’s gross negligence. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the indemnified liabilities which is permissible under applicable
law.

 



 Ex A-6 

 

 

11.  Security Interest.

 

(i)  Creation of Security Interest. In order to secure the payment of the
principal and interest and all other obligations of the Company hereunder now or
hereafter owed by the Company to Payee (the “Secured Obligations”), the Company
hereby grants to Payee (or its designee) (the “Secured Party”) a second priority
security interest (the “Security Interest”) in the property of the Company
described below (the “Collateral”) on the terms and conditions set forth in this
Note second only to the existing note payable to Arthur Rosen in an amount not
to exceed $1,000,000:

 

(a)  all intellectual property of any kind or nature whatsoever, including
without limitation patents, patent applications, copyrights, copyright
applications, trademarks and service marks and applications therefore, mask
works, net lists and trade secrets;

 

(b)  all substitutes and replacements for, accessions, attachments, and other
additions to, and all proceeds, products, and increases of, any and all of the
foregoing Collateral, in whatever form, whether cash or noncash; interest,
premium, and principal payments, redemption proceeds and subscription rights,
and shares or other proceeds of conversions or splits of any securities in
Collateral, and returned or repossessed Collateral; and, to the extent not
otherwise included, all (A) payments under insurance, or any indemnity, warranty
or guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, (B) cash and (C) security for the payment of
any of the Collateral, and all goods which gave or will give rise to any of the
Collateral or are evidenced, identified, or represented therein or thereby.

 

(ii)  Sale or Removal of Collateral Prohibited. Except for the sale of inventory
in the ordinary course of the Company’s business, the Company shall not sell,
lease, encumber, pledge, mortgage, assign, grant a security interest in, or
otherwise transfer the Collateral without the written consent of Payee, which
consent shall not be unreasonably withheld.

 

(iii)  Uniform Commercial Code Security Agreement. This Section is intended to
be a security agreement pursuant to the Uniform Commercial Code for any of the
items specified above as part of the Collateral which, under applicable law, may
be subject to a security interest pursuant to the Uniform Commercial Code, and
the Company hereby grants Payee a security interest in said items. The Company
agrees that Payee may file any appropriate document in the appropriate index or
filing office as a financing statement for any of the items specified above as
part of the Collateral and the Company shall reimburse Payee for all fees and
expenses associated with such filing. In addition, the Company agrees to execute
and deliver to Payee, upon Payee’s request, any financing statements, as well as
extensions, renewals and amendments thereof, and reproductions of this Agreement
in such form as Payee may reasonably require to perfect a security interest with
respect to said items. The Company shall pay all costs of filing such financing
statements and any extensions, renewals, amendments, and releases thereof, and
shall pay all reasonable costs and expenses of any record searches for financing
statements Payee may reasonably require. Without the prior written consent of
Payee, the Company shall not create or suffer to be created pursuant to the
Uniform Commercial Code any other security interest in the Collateral, other
than the Security Interests of Secured Party, including replacements and
additions thereto. Upon the occurrence of an Event of Default, each Secured
Party shall have the remedies of a Payee under the Uniform Commercial Code and,
at Secured Party’s option, may also invoke the other remedies provided in this
Note as to such items. In exercising any of said remedies, Secured Party may
proceed against the items of real property and any items of personal property
specified above as part of the Collateral separately or together and in any
order whatsoever, without in any way affecting the availability of Secured
Party’s remedies under the Uniform Commercial Code or of the other remedies
provided in this Agreement.

 



 Ex A-7 

 

 

(iv)  Rights of Secured Party. Upon an Event of Default, Secured Party may
require the Company to assemble the Collateral and make it available to Secured
Party at the place to be designated by Secured Party which is reasonably
convenient to the parties. Secured Party may sell all or any part of the
Collateral as a whole or in parcels either by public auction, private sale, or
other method of disposition. Secured Party may bid at any public sale on all or
any portion of the Collateral. Unless the Collateral is perishable or threatens
to decline speedily in value or is of the type customarily sold on a recognized
market, Secured Party shall give the Company reasonable notice of the time and
place of any public sale or of the time after which any private sale or other
disposition of the Collateral is to be made, and notice given at least 10 days
before the time of the sale or other disposition shall be conclusively presumed
to be reasonable. A public sale in the following fashion shall be conclusively
presumed to be reasonable:

 

(a)  Notice shall be given at least 10 days before the date of sale by
publication once in a newspaper of general circulation published in the county
in which the sale is to be held;

 

(b)  The sale shall be held in a county in which the Collateral or any part is
located or in a county in which the Company has a place of business;

 

(c)  Payment shall be in cash or by certified check immediately following the
close of the sale;

 

(d)  The sale shall be by auction, but it need not be by a professional
auctioneer; and

 

(e)  The Collateral may be sold as is and without any preparation for sale.

 

(v)  Notwithstanding any provision of this Agreement, Secured Party shall be
under no obligation to offer to sell the Collateral. In the event Secured Party
offer to sell the Collateral, Secured Party will be under no obligation to
consummate a sale of the Collateral if, in their reasonable business judgment,
none of the offers received by them reasonably approximates the fair value of
the Collateral.

 



 Ex A-8 

 

 

(vi)  In the event Secured Party elects not to sell the Collateral, Secured
Party may elect to follow the procedures set forth in the Uniform Commercial
Code for retaining the Collateral in satisfaction of the Company’s obligation,
subject to the Company’s rights under such procedures.

 

(vii)  In addition to the rights under this Agreement, in the Event of Default
by the Company, Secured Party shall be entitled to the appointment of a receiver
for the Collateral as a matter of right whether or not the apparent value of the
Collateral exceeds the outstanding principal amount of the Notes and any
receiver appointed may serve without bond. Employment by Secured Party shall not
disqualify a person from serving as receiver.

 

(viii)  Additional Rights of Secured Party. The Company shall execute and
deliver to Secured Party concurrently with the Company’s execution and delivery
of this Agreement and at any time thereafter at the reasonable request of
Secured Party, all financing statements, continuation financing statements,
fixture filings, security agreements, mortgages, pledges, assignments,
endorsements of certificates of title, applications for title, affidavits,
reports, notices, schedules of accounts, letters of authority, and all other
documents that Secured Party may reasonably request, in form reasonably
satisfactory to Secured Party, to perfect and maintain perfected Secured Party’s
continuing security interests in the Collateral and in order to fully consummate
all of the transactions contemplated under the Offering Documents, the Company
hereby authorizes Secured Party to file and/or record such financing statements
and other documents as Secured Party deems reasonably necessary to perfect and
maintain Secured Party’s continuing security interest in the Collateral,
including, but not limited to, any and all filings recognized by the United
States Patent and Trademark Office for the purposes of perfecting a security
interest in any Collateral that is considered intellectual property of the
Company. The Company agree any such financing statements may contain an “all
asset” or “all property” description of the Collateral.

 

(ix)  The Security Interest shall terminate when all the Secured Obligations
have been fully and indefeasibly paid in full, at which time all Uniform
Commercial Code termination statements and similar documents which the Company
shall reasonably request to evidence such termination shall be executed.

 



 Ex A-9 

 

 

12.  Amendment and Waiver. The provisions of this Note may not be modified,
amended or waived, and the Company may not take any action herein prohibited, or
omit to perform any act herein required to be performed by it, without the
written consent of the holder.

 

13.  Anti-Dilution Rights. For so long as the Notes are outstanding, if the
Corporation issues shares of Common Stock or securities convertible into or
exchangeable or exercisable for Common Stock, except for Excepted Issuances (as
defined below), for a consideration at a price per share, or having a
conversion, exchange or exercise price per share less than the Conversion Price
of the Note immediately in effect prior to such sale or issuance, then
immediately prior to such sale or issuance the Conversion Price of the Note
shall be reduced to such other lower price. For purposes of this adjustment, the
issuance of any security carrying the right to convert such security directly or
indirectly into shares of Common Stock or of any warrant, right or option to
purchase Common Stock shall result in an adjustment to the Conversion Price upon
the issuance of the above described security and again upon the issuance of
shares of Common Stock upon exercise of such conversion or purchase rights if
such issuance is at a price lower than the then applicable Conversion Price.
Excepted Issuances means: (i) Company’s issuance of Common Stock in full or
partial consideration in connection with a strategic merger, acquisition,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity, so long as such issuances are not for the purpose
of raising capital and which holders of such securities or debt are not at any
time granted registration rights, (ii) the Company’s issuance of securities in
connection with strategic license agreements and other partnering arrangements,
so long as such issuances are not for the purpose of raising capital and which
holders of such securities or debt are not at any time granted registration
rights, (iii) the Company’s issuance of Common Stock or the issuances or grants
of options to purchase Common Stock to employees, directors, and consultants,
pursuant to employee stock option plans, (iv) securities upon the exercise or
exchange of or conversion of any securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding as of the date
hereof.

 

14.  Remedies Cumulative. No remedy herein conferred upon the Payee is intended
to be exclusive of any other remedy and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise.

 

15.  Remedies Not Waived. No course of dealing between the Company and the Payee
or any delay on the part of the Payee in exercising any rights hereunder shall
operate as a waiver of any right of the Payee.

 



 Ex A-10 

 

 

16.  Assignments. The Payee may assign, participate, transfer or otherwise
convey this Note and any of its rights or obligations hereunder or interest
herein to any affiliate of Payee and to any other Person that the Company
consents to (such consent not to be unreasonably withheld or delayed), and this
Note shall inure to the benefit of the Payee’s successors and assigns. The
Company shall not assign or delegate this Note or any of its liabilities or
obligations hereunder.

 

17.  Headings. The headings of the sections and paragraphs of this Note are
inserted for convenience only and do not constitute a part of this Note.

 

18.  Severability. If any provision of this Note is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Note will remain in full force and effect. Any provision of this Note held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.

 

19.  Cancellation. After all principal, premiums (if any) and accrued interest
at any time owed on this Note have been paid in full, or this Note has been
converted this Note will be surrendered to the Company for cancellation and will
not be reissued.

 

20.  Maximum Legal Rate. If at any time an interest rate applicable hereunder
exceeds the maximum rate permitted by law, such rate shall be reduced to the
maximum rate so permitted by law.

 

21.  Place of Payment and Notices. Unless otherwise stated herein, payments of
principal and interest are to be delivered to the Noteholder of this Note at the
address provided by the Payee in the Note Securities Purchase Agreement, or at
such other address as such Noteholder has specified by prior written notice to
the Company. No notice shall be deemed to have been delivered until the first
Business Day following actual receipt thereof at the foregoing address.

 

22.  Waiver of Jury Trial. The Payee and the Company each hereby waives any
right it may have to a trial by jury in respect of any litigation directly or
indirectly arising out of, under or in connection with this Note and/or the
transactions contemplated hereunder.

 

23.  Submission to Jurisdiction.

 

(i)  Any legal action or proceeding with respect to this Note may be brought in
the courts of the State of New Jersey or of the United States of America sitting
in New Jersey, and, by execution and delivery of this Note, the Company hereby
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.

 

(ii)  The Company hereby irrevocably waives, in connection with any such action
or proceeding, any objection, including, without limitation, any objection to
the laying of venue or based on the grounds of forum non conveniens, which they
may now or hereafter have to the bringing of any such action or proceeding in
such respective jurisdictions.

 

(iii)  Nothing herein shall affect the right of the Payee to serve process in
any other manner permitted by law or to commence legal proceedings or otherwise
proceed against the Company in any other jurisdiction.

 

24.  GOVERNING LAW. ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS SECURED NOTE SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW JERSEY,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR
PROVISIONS (WHETHER OF THE STATE OF NEW JERSEY OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW JERSEY.

 

**********************************************

 



 Ex A-11 

 

 

IN WITNESS WHEREOF, the Company has executed and delivered this Secured
Convertible Promissory Note on the date first written above.

 

  COMPANY:       JERRICK MEDIA HOLDINGS, INC.         By:       Jeremy Frommer  
  Chief Executive Officer

 



 Ex A-12 

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To Be Signed Only Upon Conversion of the Secured Convertible Promissory Note)

 

The undersigned, the holder of the foregoing Secured Convertible Promissory
Note, hereby surrenders such Note for conversion into shares of Common Stock of
Jerrick Media Holdings, Inc. to the extent of $      unpaid principal amount and
any accrued and unpaid interest of such Note, and requests that the certificates
for such shares be issued in the name of, and delivered to:

 

  Name:               Address                                                  
 

 

Dated:     /     / 20  

 

      (Signature must conform in all respects to name of holder as specified on
the face of the Debenture)               (Address)

 



 A-1 

 

 

EXHIBIT B

 

Purchaser Questionnaire

 

JERRICK MEDIA HOLDINGS, INC. ACCREDITED INVESTOR QUESTIONNAIRE

 

I. The Subscriber represents and warrants that he or it comes within one
category marked below, and that for any category marked, he or it has truthfully
set forth, where applicable, the factual basis or reason the Subscriber comes
within that category. ALL INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT
STRICTLY CONFIDENTIAL EXCEPT AS NECESSARY FOR THE COMPANY AND/OR THE PLACEMENT
AGENT TO COMPLY WITH LAW AND/OR ANY RULES PROMULGATED BY ANY REGULATORY AGENCY.
The undersigned shall furnish any additional information which the Company deems
necessary in order to verify the answers set forth below.

 



Category A ____  The undersigned is an individual (not a partnership,
corporation, etc.) whose individual net worth, or joint net worth with his or
her spouse, presently exceeds $1,000,000.       Explanation. In calculating net
worth you may include equity in personal property and real estate, including
your principal residence, cash, short-term investments, stock and securities.
Equity in personal property and real estate should be based on the fair market
value of such property less debt secured by such property.     Category B ____
The undersigned is an individual (not a partnership, corporation, etc.) who  had
an individual income in excess of $200,000 in each of the two most recent years,
or joint income with his or her spouse in excess of $300,000 in each of those
years (in each case including foreign income, tax exempt income and full amount
of capital gains and losses but excluding any income of other family members and
any unrealized capital appreciation) and has a reasonable expectation of
reaching the same income level in the current year.     Category C ____ The
undersigned is a director or executive officer of the Company which is issuing
and selling the Secured Convertible Promissory Notes (“Notes”).     Category D
____ The
undersigned  is  a  bank;  a  savings  and  loan  association;  insurance
company; registered investment company; registered business development company;
licensed small business investment company (“SBIC”); or employee benefit plan
within the meaning of Title 1 of ERISA and (a) the investment decision is made
by a plan fiduciary which is either a bank, savings and loan association,
insurance company or registered investment advisor, or (b) the plan has total
assets in excess of $5,000,000 or is a self directed plan with investment
decisions made solely by persons that are accredited investors.



          (Describe Entity)

 



 B-1 

 











 



Category E The undersigned is a private business development company as defined
in section 202(a)(22) of the Investment Advisors Act of 1940.

  



          (Describe Entity)





 



Category F  ______ The
undersigned  is  either  a  corporation,  partnership,  Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Notes and with total assets in excess of $5,000,000.

   



          (Describe Entity)





 



Category G ______ The  undersigned is a  trust  with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Notes, where
the purchase is directed by a “sophisticated person” as defined in Regulation
506(b)(2)(ii) under the Securities Act.     Category H _____ The undersigned is
an entity (other than a trust) all the equity owners of which are “accredited
investors” within one or more of the above categories. If relying upon this
Category alone, each equity owner must complete a separate copy of this
Agreement.





          (Describe Entity)



 



Category I ______ The undersigned is not within any of the categories above and
is therefore not an accredited investor.





 

As used herein, the term “net worth” means the excess of total assets at fair
market value (including home and personal property) over total liabilities
(including mortgage). For purposes hereof, “individual income” means adjusted
gross income less any income attributable to a spouse or to property owned by a
spouse, increased by the following amounts (but not including any amounts
attributable to a spouse or to property owned by a spouse): (i) the amount of
any interest income received which is tax-exempt under Section 103 of the
Internal Revenue Code of 1986, as amended (the “Code”), (ii) the amount of
losses claimed as a limited partner in a limited partnership (as reported on
Schedule E of Form 1040), (iii) any deduction claimed for depletion under
Section 611 et seq. of the Code, and (iv) any amount by which income from
long-term capital gains has been reduced in arriving at adjusted gross income
pursuant to the provisions of Section 12.02 of the Code.

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the execution of this Agreement in the event that the
representations and warranties in this Agreement shall cease to be true,
accurate and complete.

 



 B-2 

 



 

II.SUITABILITY (please answer each question)

 

(a)For an individual Subscriber, please describe your current employment,
including the company by which you are employed and its principal business:





     



 

(b)For an individual Subscriber, please describe any college or graduate degrees
held by you:





     





(c)For all Subscribers, please list types of prior investments:





     



 



(d)For all Subscribers, please state whether you have you participated in other
private placements before:

 

YES ☐ NO ☐

 

(e)If your answer to question (d) above was “YES”, please indicate frequency of
such prior participation in private placements of:

 



  Public Private   Companies Companies       Frequently ____________
____________ Occasionally _____________ ____________ Never ____________
____________

 



 B-3 

 

 



(f)For individual Subscribers, do you expect your current level of income to
significantly decrease in the foreseeable future:

 

YES ☐ NO ☐

 

(g)For trust, corporate, partnership and other institutional Subscribers, do you
expect your total assets to significantly decrease in the foreseeable future:

 

YES ☐ NO ☐

 

(h)For all Subscribers, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:

 

YES ☐ NO ☐

 

(i)For all Subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the Notes for which you seek to subscribe?

 

YES ☐ NO ☐

 

(j)For all Subscribers, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?

 

YES ☐ NO ☐



 

III. MANNER IN WHICH TITLE IS TO BE HELD. (circle one)

 

(a)Individual Ownership

(b)Community Property

(c)Joint Tenant with Right of Survivorship (both parties must sign)

(d)Partnership*

(e)Tenants in Common

(f)Corporation*

(g)Trust*

(h)Limited Liability Company*

(i)Other



 

IV. FINRA AFFILIATION.

 

Are you affiliated or associated with an FINRA member firm (please check one):

 

Yes ☐ No ☐

 

If Yes, please describe:





     

 

*If Subscriber is a Registered Representative with an FINRA member firm, have
the following acknowledgment signed by the appropriate party:

 



 B-4 

 







  

The undersigned FINRA member firm acknowledges receipt of the notice required by
Rule 3050 of the NASD Conduct Rules.

 



    Name of FINRA Member Firm  

 

      By: Authorized Officer         Date:    





 

V.The undersigned is informed of the significance to the Company of the
foregoing representations and answers contained in the Confidential Investor
Questionnaire contained herein and such answers have been provided under the
assumption that the Company will rely on them.

 

VI.In furnishing the above information, the undersigned acknowledges that the
Company will be relying thereon in determining, among other things, whether
there are reasonable grounds to believe that the undersigned qualifies as a
Purchaser under Section 4(2) and/or Regulation D of the Securities Act of 1933
and applicable State Securities laws for the purposes of the proposed
investment.

 

VII.The undersigned understands and agrees that the Company may request further
information of the undersigned in verification or amplification of the
undersigned’s knowledge of business affairs, the undersigned’s assets and the
undersigned’s ability to bear the economic risk involved in an investment in the
securities of the Company.

 

VIII.The undersigned represents to you that (a) the information contained herein
is complete and accurate on the date hereof and may be relied upon by you and
(b) the undersigned will notify you immediately of any change in any such
information occurring prior to the acceptance of the subscription and will
promptly send you written confirmation of such change. The undersigned hereby
certifies that he, she or it has read and understands the Subscription Agreement
related hereto.

 

IX.In order for the Company to comply with applicable anti-money laundering/U.S.
Treasury Department Office of Foreign Assets Control (“OFAC”) rules and
regulations, Subscriber is required to provide the following information:

 



1.Payment Information

(a)Name and address (including country) of the bank from which Subscriber’s
payment to the Company is being wired (the “Wiring Bank”):

 



           

 



 B-5 

 

 

(b)Subscriber’s wiring instructions at the Wiring Bank:



 



                 





 

(c)Is the Wiring Bank located in the U.S. or another “FATF Country”*?

 

☐  Yes ☐ No

(d)Is Subscriber a customer of the Wiring Bank?

 

☐  Yes ☐ No



 

2.Additional Information

For Individual Investors:

 



_____  A government issued form of picture identification (e.g., passport or
drivers license).



 







 



* As of the date hereof, countries that are members of the Financial Action Task
Force on Money Laundering (“FATF Country”) are: Argentina, Australia, Austria,
Belgium, Brazil, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong,
Iceland, Ireland, Italy, Japan, Luxembourg, Mexico, Kingdom of the Netherlands,
New Zealand, Norway, Portugal, Russian Federation, Singapore, South Africa,
Spain, Sweden, Switzerland, Turkey, United Kingdom and the United States of
America.

 

For Funds of Funds or Entities that Investon Behalf of Third Parties:

 

_____ A certificate of due formation and organization and continued
authorization to conduct business in the jurisdiction of its organization (e.g.,
certificate of good standing).



_____ An “incumbency certificate” attesting to the title of the individual
executing these subscription materials on behalf of the prospective investor.  
  _____ A completed copy of a certification that the entity has adequate
anti-money laundering policies and procedures (“AML Policies and Procedures”) in
place that are consistent with the USA PATRIOT Act, OFAC and other relevant
federal, state or non-U.S. anti-money laundering laws and regulations (with a
copy of the entity’s current AML Policies and Procedures to which such
certification relates).     _____ A letter of reference any entity not located
in the U.S. or other FATF country, from the entity’s local office of a reputable
bank or brokerage firm that is incorporated, or has its principal place of
business located, in the U.S. or other FATF Country certifying that the
prospective investor maintains an account at such bank/brokerage firm for a
length of time and containing a statement affirming the prospective investor’s
integrity.

 



 B-6 

 



 

For all other Entity Investors:

 



_____ A certificate of due formation and organization and continued
authorization to conduct business in the jurisdiction of its organization (e.g.,
certificate of good standing).     _____ An “incumbency certificate” attesting
to the title of the individual executing these subscription materials on behalf
of the prospective investor.     _____ A letter of reference from the entity’s
local office of a reputable bank or brokerage firm that is incorporated, or has
its principal place of business located, in the U.S. or other FATF Country
certifying that the prospective investor maintains an account at such
bank/brokerage firm for a length of time and containing a statement affirming
the prospective investor’s integrity.     _____ If the prospective investor is a
privately-held entity, a certified list of the names of every person or entity
who is directly or indirectly the beneficial owner of 25% or more of any voting
or non-voting class of equity interests of the Subscriber, including (i) country
of citizenship (for individuals) or principal place of business (for entities)
and, (ii) for individuals, such individual’s principal employer and position.  
  _____ If the prospective investor is a trust, a certified list of (i) the
names of the current beneficiaries of the trust that have, directly or
indirectly, 25% or more of any interest in the trust, (ii) the name of the
settlor of the trust, (iii) the name(s) of the trustee(s) of the trust, and (iv)
the country of citizenship (for individuals) or principal place of business (for
entities).



 

X.ADDITIONAL INFORMATION

 

A TRUST MUST ATTACH A COPY OF ITS DECLARATION OF TRUST OR OTHER GOVERNING
INSTRUMENT, AS AMENDED, AS WELL AS ALL OTHER DOCUMENTS THAT AUTHORIZE THE TRUST
TO INVEST IN THE SECURITIES. ALL RESOLUTIONS AND DOCUMENTATION MUST BE COMPLETE
AND CORRECT AS OF THE DATE HEREOF.

 

XI.INFORMATION VERIFICATION CONSENT

 

BY SIGNING THIS SUBSCRIPTION AGREEMENT, SUBSCRIBER HEREBY GRANTS THE PLACEMENT
AGENT PERMISSION TO REVIEW ALL PUBLICLY AVAILABLE INFORMATION REGARDING
SUBSCRIBER, INCLUDING, BUT NOT LIMITED TO INFORMATION PROVIDED BY THE OFFICE OF
FOREIGN ASSETS CONTROL (“OFAC”) FOR THE PURPOSE OF VERIFYING INFORMATION
PROVIDED BY SUBSCRIBER HEREIN.

 

INVESTOR QUESTIONNAIRE EXECUTION PAGE

 



 B-7 

 

 

      Signature   Signature (if purchasing jointly)             Name Typed or
Printed  

Name Typed or Printed

            Entity Name   Entity Name            

Address

  Address             City, State and Zip Code   City, State and Zip Code



 



 B-8 

 





 



FOR INTERNAL USE ONLY

Reviewed by Placement Agent:                         ☐ Yes              ☐
No                                               

Date Reviewed: _________________________________________________________

Review Conducted by:____________________________________________________




(Print Name)





 



 

 







 

 [ex10-1_001.jpg]

 







 

